In an action to recover damages for defamation and assault, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Golden, J.), dated August 31, 1996, as directed him to comply with the defendant’s discovery demands by producing videotapes of the incident in question at least 48 hours prior to the defendant’s deposition, and authorizations for his medical records.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The supervision of discovery, as well as the setting of reasonable terms for discovery, rests within the sound discretion of the trial court. Its determination should not be disturbed absent a showing that it improvidently exercised that discretion (see, Matter of U. S. Pioneer Elecs. Corp. [Nikka Elec. Corp.], 47 NY2d 914; Salkey v Mott, 237 AD2d 504). Upon our review *733of the record, we conclude that the Supreme Court did not improvidently exercise its discretion. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.